Citation Nr: 1109431	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  09-18 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to November 1984, and from March 2003 to November 2003.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decision by the Department of Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for PTSD.  Heretofore, her claim has been denied both because she is not entitled to a combat presumption and because the RO found her stressors too vague to be researched.

During the pendency of the Veteran's claim, however, VA amended the regulations governing service connection for PTSD.  Specifically, VA amended 38 C.F.R. § 3.304(f) (2010) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  The amended version of 38 C.F.R. § 3.304(f)(3) eliminates the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of 38 C.F.R. § 3.304(f)(3) states:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.   

38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  

The Veteran described her stressors in two statements to the RO.  In an April 2005 letter, the Veteran stated that she was scared hearing gunfire and explosions.  She stated that some of her fellow soldiers were killed in action, and that she has dreams of being blown up.  In a November 2006 statement, the Veteran reiterated that her service in Iraq was the most stressful time of her life.  She specifically stated that she was scared the night that Uday and Qusay Hussein died, as many Iraqi citizens celebrated by firing into the air.  She was ordered to leave the trailer in which she was staying and move to a palace for safety.  

The Board also notes that on an October 2003 post-deployment health assessment, the Veteran stated during her deployment, she both felt that she was in great danger of being killed and that she felt constantly on guard, watchful, or easily startled. 

These stressors certainly seem to meet the definition of "fear of hostile military or terrorist activity."  The Veteran's claims file is also replete with records of her treatment for PTSD.  The problem, though, is that there is no record of why the Veteran was diagnosed as suffering from PTSD and whether her diagnosis does indeed relate to her claimed fear of hostile military activity.  Given the Veteran's description of her stressors and the changes made to the regulations regarding service connection for PTSD, the Board concludes that the Veteran's claim must be remanded in order that the Veteran may undergo a VA PTSD examination to determine whether her PTSD is indeed related to her claimed stressors.  

Accordingly, the case is REMANDED for the following action:

1.  Any outstanding VA treatment records should be obtained and associated with the Veteran's claims file.

2.  The Veteran should be scheduled for a VA PTSD examination.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner should note that the claims file was reviewed in connection with the examination.  

The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment upon whether the Veteran's claimed in-service stressors are adequate to support the diagnosis and whether the Veteran's symptoms are related to the claimed stressors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  The RO/AMC shall then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


